Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Tucker on 07/21/2022.

Listing of Claims:

1.   (Currently Amended) A method for launching a Universal Windows Platform
(UWP) application in kiosk mode, the method comprising:
intercepting an attempt to launch a UWP application;
in response to intercepting the attempt to launch the UWP application, starting Windows ExplorerTM;
while the Windows ExplorerTM is running, allowing the attempt to launch the UWP application to proceed thereby causing the UWP application to successfully launch; and
after the UWP application has successfully launched, stopping the Windows ExplorerTM.

2.   (Original) The method of claim 1, wherein intercepting the attempt to launch the UWP application comprises modifying a virtual table.

3.    (Currently Amended) The method of claim 2, wherein modifying the virtual table comprises replacing a pointer to a first function with a pointer to a second function, wherein the second function starts the Windows ExplorerTM, invokes the first function to allow the attempt to launch the UWP application to proceed and then stops the Windows ExplorerTM.

4.   (Currently Amended) The method of claim 3, wherein the first function is 

5.   (Currently Amended) The method of claim 1, wherein allowing the attempt to launch the UWP application to proceed comprises calling 

6.   (Currently Amended) The method of claim 1, wherein intercepting the attempt to launch the UWP application comprises:
receiving a notification that a UWP loader has been loaded;
modifying an import address table of the UWP loader by replacing a pointer to a first function with a pointer to a second function; and when the second function is called, modifying a virtual table of the UWP loader by replacing a pointer to a third function with a pointer to a fourth function;
wherein the fourth function starts the Windows ExplorerTM, invokes the third function to allow the attempt to launch the UWP application to proceed and then stops the Windows ExplorerTM.

7.   (Original) A method for launching a Universal Windows Platform (UWP)
application in kiosk mode, the method comprising:
intercepting an attempt to launch a UWP application in a first desktop;
in response to intercepting the attempt to launch the UWP application in the first desktop, causing the UWP application to be launched in a second desktop; and
after the UWP application has been launched in the second desktop, moving the UWP application to the first desktop.

8.   (Currently Amended) The method of claim 7, wherein causing the UWP application to be launched in the second desktop comprises starting Windows ExplorerTM on the second desktop.

9.   (Original) The method of claim 8, wherein causing the UWP application to be launched in the second desktop comprises creating the second desktop.

10.   (Currently Amended) The method of claim 7, wherein Windows ExplorerTM is not running in the first desktop but is running in the second desktop when the UWP application is launched in the second desktop.

11.   (Currently Amended) The method of claim 7, wherein intercepting the attempt to
launch the UWP application in the first desktop comprises:
receiving a notification that a UWP loader has been loaded;
modifying an import address table of the UWP loader by replacing a pointer to a first function with a pointer to a second function; and when the second function is called, modifying a virtual table of the UWP loader by replacing a pointer to a third function with a pointer to a fourth function;
wherein the fourth function causes the UWP application to be launched in the second desktop causing a helper service to interface with Windows ExplorerTM that is running in the second desktop.

12.   (Currently Amended) The method of claim 11, wherein the helper service interfaces with the Windows ExplorerTM by calling the third function.

13.           (Original) The method of claim 12, wherein the first function is CoCreateInstance and the third function is ActivateApplication.

          14.     (Original) One or more computer storage media storing computer executable               instructions which when executed implement a solution for launching a Universal Windows Platform (UWP) application in kiosk mode, the solution being configured to:
intercept attempts to launch UWP applications;
in response to intercepting an attempt to launch a first UWP application in a first desktop, cause the first UWP application to be launched in a second desktop; and
after the first UWP application has been launched in the second desktop, move the first UWP application to the first desktop.

15.	(Currently Amended) The computer storage media of claim 14, wherein the solution is further configured to:
in response to intercepting an attempt to launch a second UWP application, start Windows ExplorerTM;
while the Windows ExplorerTM is running, allow the attempt to launch the second UWP application to proceed thereby causing the second UWP application to successfully launch; and
 	after the second UWP application has successfully launched, stop the Windows ExplorerTM.

16.  (Original) The computer storage media of claim 15, wherein intercepting attempts
to launch UWP applications comprises, for each attempt:
receiving a notification that a UWP loader has been loaded;
modifying an import address table of the UWP loader by replacing a pointer to a first function with a pointer to a second function; and
when the second function is called, modifying a virtual table of the UWP loader by replacing a pointer to a third function with a pointer to a fourth function.

17.          (Original) The computer storage media of claim 16, wherein the first function is CoCreateInstance and the third function is ActivateApplication.

18.        (Currently Amended) The computer storage media of claim 14, wherein the solution is configured to prevent Windows ExplorerTM from running in the first desktop and is configured to cause the Windows ExplorerTM to run in the second desktop when the first UWP application is launched in the second desktop.

         19.         (Original) The computer storage media of claim 14, wherein the solution includes a shell that presents a user interface that enables users to launch one or more UWP applications and one or more Win32 applications.

20.        (Original) The computer storage media of claim 14, wherein causing the first UWP application to be launched in the second desktop comprises creating the second desktop.



REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

The prior art of record, Dowling et al., (US PUB 2019/0087210 hereinafter Dowling), Biswas et al., (US PUB 2018/0285554 hereinafter Biswas), Johnson, (US PUB 2013/0339498), and Pagani, (“Packaging a UWP application with a Win32 component in the right way” pages 1 – 10, 01-15-2019) do not teach or render obvious the invention as recited in independent claims 1, 7, and 14.

As to claim 1, Downling teaches 
intercepting a UWP application (“…some embodiments enable hooks within "Windows Universal" applications executed in the sandbox Universal Windows Platform ("UWP") context…” para. 0062 and 0065); 
Downling does not but Biswas teaches
starting [Windows Explorer] App Service (“…opening App Service connections …” para. 0005) and (“open a connection(s)…” para 0064); 
while [Windows Explorer] App Service is running, allowing the attempt to launch the UWP application to proceed thereby causing the UWP application to successfully launch (“open a connection(s) to the relevant registered UWP App Services (Windows 10 will, at this time, automatically launch the associated UWP Apps…” para 0064 - 0065); and 
after the UWP application has successfully launched, stopping App Service [Windows Explorer] (“…automatically launch the associated UWP Apps), and send the particular Event's name and data to the registered UWP App Services (see step 3. in FIG. 7). For example, an illustrative Event name may be "BLOCKED_PORT," and the Event data associated with such Event may be a more specific string, such as "Ports 85, 95, and 99 have been blocked." The callee UWP app may take that information and consume/utilize it as desired, e.g., displaying a pop-up message or updating a Live Tile with information regarding the numbers of the ports on the machine that have been blocked. When completed, the Win32 App may close the App Service connections.…”, para. 0064).
Downling and Biswas do not but Johnson teaches Windows Explorer (“…a user can double click a file (e.g. when viewing file system) from Window Explorer and the appropriate application will be launched for opening the file, assuming an application has been properly registered for the file type of the file opened…” para. 1504).

Downling, Biswas, and Johnson, taken alone or in combination do not specifically disclose or suggest the claimed recitations of ‘in response to intercepting the attempt to launch the UWP application’, when taken in the context of claims as a whole.  
Dependent claims 2 - 6 are allowed as they depend upon allowable independent claim.
As to claim 7, Downling teaches intercepting a UWP application (“…some embodiments enable hooks within "Windows Universal" applications executed in the sandbox Universal Windows Platform ("UWP") context…” para. 0062 and 0065);
 Downling does not but Pagani teaches
the UWP application in the first desktop (desktop machine of UWP, abstract, page 1), causing the UWP application to be launched in a second desktop (“…This feature of the Desktop Bridge allows to create a full UWP application that, only when it‘s running on a desktop machine, is able to invoke a Win32 process and to communicate with it using App Service…” abstract and pages 3 - 5); and
after the UWP application has been launched in the second desktop, moving the UWP application to the first desktop (“…move your application to the Universal Windows Platform…”, abstract).
Downling and Pagani do not but Johnson teaches Windows Explorer (“…a user can double click a file (e.g. when viewing file system) from Window Explorer and the appropriate application will be launched for opening the file, assuming an application has been properly registered for the file type of the file opened…” para. 1504).
 
Downling, Pagani, and Johnson, taken alone or in combination do not specifically disclose or suggest the claimed recitations of ‘in response to intercepting the attempt to launch the UWP application in a first desktop’, when taken in the context of claims as a whole.  
Dependent claims 8 - 13 are allowed as they depend upon allowable independent claim.
As to claim 14, this is computer storage media claim of claim 7.  It is allowed for the same reason of claim 7 above.
Dependent claims 15 - 20 are allowed as they depend upon allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Clothier, (US PAT 10,365,909), discloses a method of Downloading A Launcher From A Virtualized Application Portal To client device (title, abstract, and figures 1 – 10).
Peshkar, (US PUB 2018/0061361), discloses a method of managing display settings based on motion sensor activity for universal platform applications based on motion sensor (title, abstract, and figures 1 – 6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763. The examiner can normally be reached 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                                        
/s. sough/SPE, Art Unit 2192/2194